8 F.3d 72
303 U.S.App.D.C. 419
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellant,v.Fernando Anfredo McCALL, Appellee.
No. 92-3121.
United States Court of Appeals, District of Columbia Circuit.
Oct. 21, 1993.

Before:  MIKVA, Chief Judge, WALD, and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia, on the briefs of counsel, and on oral argument.   The court is satisfied that appropriate disposition of the case does not call for further opinion.   See D.C.Cir.R. 14(c).


2
We affirm the judgment of the district court.   The trial court expressly credited the detective's testimony that the appellant consented to a search of his person and to the specific scope of the search that the detective conducted.   Consequently, the district court properly denied the appellant's motion below to suppress the evidence seized during the search of his person.


3
ORDERED AND ADJUDGED that the judgment from which this appeal has been taken be affirmed.


4
The clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15(b)(2).